Citation Nr: 1524193	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability manifested by vision impairment.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides while serving at Korat Air Force Base in Thailand.  Specifically, he alleges exposure via his office building, which he claims was situated adjacent to the perimeter fence and via living in a hootch that was set up near the perimeter.  The Veteran's service personnel records demonstrate that he served at Korat Air Force Base in Thailand from October 19, 1967 to October 31, 1968 as an administration specialist.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). The Memorandum directs such verification unless the claim is "inherently uncredible."  

In July and August 2010, the Veteran was notified about providing information regarding his alleged Thailand herbicide exposure.  In December 2010, a Memorandum on Herbicide Use in Thailand was associated with the record.  In September 2011, the RO issued a memorandum indicating that there was not enough evidence to concede exposure to Agent Orange in Thailand. 

In this case, JSRRC has not been contacted to verify possible herbicide exposure.  Further, since the RO's memorandum was issued indicating not enough evidence to concede exposure to Agent Orange in Thailand, the Veteran has submitted two maps showing the location and proximity to the perimeter of his duty station and a hootch.  He also submitted photographs and a statement indicating that while stationed with the 553rd Recon Wing facility in Thailand, he worked approximately 170 meters from the base perimeter fence, traveled to and from work on roads located at some points less than 100 meters from the perimeter fence line and used recreational facilities located directly across from the perimeter fence.  Accordingly, further development to verify possible herbicide exposure in Thailand is necessary.

The Veteran also contends that he has peripheral neuropathy of the bilateral upper and lower extremities, hypertension, a disability manifested by vision impairment, and erectile dysfunction secondary to his diabetes mellitus.  Therefore, these claims are inextricably intertwined, and resolution of these claims is dependent upon the adjudication of the Veteran's claim of service connection for diabetes mellitus.

Regarding the Veteran's claim for hypertension, the Board notes that on August 2008 hypertension examination, the examiner found that his hypertension was less likely than not related to his diabetes mellitus, and that he more likely has essential hypertension.  However, a National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Thus, if the development ordered below shows that the Veteran was likely exposed to herbicides, and given the 2006 Update, an opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service is required.  

Regarding the Veteran's claim for a disability manifested by vision impairment, the Board notes that his service treatment records show he was noted to have bilateral refractive error in service.  On August 2008 VA eye examination, the examiner diagnosed mild dry eye (due to using a CPAP machine at night) and vessel tortuosity consistent with hypertension.  It is unclear whether the vessel tortuosity is a manifestation of an eye disability, and if so, the likely etiology.  Accordingly, a supplemental opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all updated outstanding records of VA or private evaluations and treatment the Veteran has received to the present regarding the claims on appeal.

2.  Attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service (October 19, 1967 to October 31, 1968) while stationed at Korat Air Force Base in Thailand.  

The Board again notes the Veteran's contentions that he was exposed to herbicides (a) via his duty station located approximately 170 meters from the base perimeter fence; (b) via living in a "hootch" (constructed of canvas and screening) near the perimeter for a period of time before he was relocated to off-base housing; (c) via walking to and from work on roads located at some points less than 100 meters from the perimeter fence line; and (d) via using recreational facilities located near the perimeter.

In addition to the Veteran's contentions, the maps he submitted should be included with the request to JSRRC. 

Any response from JSRRC should be associated with the record.

3.  Return the Veteran's record to the examiner who conducted the August 2008 VA eye examination and arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses whether there is a current eye disability, and if so, the likely etiology of such.  Specifically, the examiner should indicate whether vessel tortuosity is a manifestation of a disability, and if so, its likely etiology.  

A complete rationale for all opinions expressed should be provided.

4.  Arrange for any further development indicated by the development ordered above, to include a VA medical opinion regarding whether the Veteran's hypertension is related to herbicide exposure, if indicated following the development above.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




